5 N.Y.3d 819 (2005)
JOHN HANCOCK LIFE INSURANCE COMPANY, Formerly Known as JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY, Respondent,
v.
42 DELAWARE AVENUE ASSOCIATES, LLC, et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted June 13, 2005.
Decided September 15, 2005.
Motion, insofar as made by 42 Delaware Avenue Associates, LLC, dismissed upon the ground that as to such party, the order sought to be appealed from does not finally determine the action *820 within the meaning of the Constitution; motion, insofar as made by William L. Christie and Eugene C. Tenney, denied.